Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of August 25, 2022 has been entered and considered.  With the entry of the amendment, claims 1, 4, 5, 7, 8, 10 and 16-23 have been canceled, and claims 11-15 are withdrawn, and claims 2, 3, 6, 9 and 24-31 are pending for examination
 
Election/Restrictions
Applicant’s election of Invention I, claims 1-10 and 16-23, and the species of bismuth in the reply filed on January 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 22, 2021.

Specification
The objection to the disclosure as to the confusion at paragraph 0030 is withdrawn due to the amendment of September 10, 2021 clarifying the paragraph.

Claim Rejections - 35 USC § 112

The rejection of claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of August 25, 2022 clarifying the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mallory, Jr. (US 4232060) in view of Japan 10-298771 (hereinafter ‘771), Schmeling et al (US 3934054) and EITHER Haapamaki et al (US 4664749) OR Beissel et al (US 3832973).
Claims 2, 3, 9: Mallory teaches a process for plating metal on a substrate in a bath (column 7, lines 10-45, figure), where a single plating cell 19 is provided for confining a single plating bath therein, where the bath is an electroless plating bath for nickel (as desired by claim 3), for example (column 7, lines 10-10-45, column 11, lines 24-40, figure, with a single plating cell 19, note bath 16 is for applying catalyst), and a web carrying a plurality of substrates to be plated is moved through the plating bath along a length of the single cell 19 (figure, column 6, lines 5-10, column 7, lines 15-20), and where the plurality of substrates comprise copper (as desired by claim 9) as part of a circuit board system with nickel plating a copper circuit pattern, for example, where plating is desired to occur on the circuit pattern but not outside the pattern, although some not spread out specks can be plated in outside areas (note the figure, and column 5, lines 1-15,  column 7,lines 15-40).
(A) As to including a passivating agent such a bismuth, lead, or antimony, in the plating bath, and increasing activity of the passivating agent on unwanted nucleation sites on the substrates by increasing a rate of mass transfer of the passivating agent on the unwanted nucleation sites by increasing a fluid velocity of the plating bath onto the substrates at a point of entry of the web into the plating bath, where there is agitation in a control zone of the plating cell extending along a portion of the length of the cell from the point of entry of the web into the bath,
 ‘771 further describes electroless nickel plating of a substrate to have circuits, where the substrate has areas to be coated (copper circuit 11 area) and areas not to be coated (resist 20 areas)  (0020-0022. Figure 1), where area 20 can remain as part of the circuit board (0023), where it is described to provide the nickel plating with a first section 30 and a second section 31 on top of the first section 30, where it is desired to provide the first section 30 by immersing a first nickel plating solution and plating at a first rate, and then immersing in a second nickel plating solution and plating a second rate that is faster than the first rate which prevents a problem with hydrogen bubble formation (0025-0029, figure 1), where it is described that the both plating solutions can have the same composition and the plating rate changed by changing the temperature, for example (0029).
Schmeling teaches a process for electroless plating nickel where nickel would be plated on a substrate in a plating bath, that would be provided in a plating cell/container 1 that confines the bath therein, for example, where an anticatalytic substance/anticatalyst (which as described can be bismuth, lead or antimony, so also considered a passivating agent as in present claim 3) is included in the plating bath, which helps minimize random outplating (abstract, figure 1, column 2, line 65 through column 3, line 10, column 4, lines 20-35 and 40-45, Table II). Schmeling teaches using 0.000001 to 0.1 mol/liter of the anticatalyst (column 3, lines 10-20, which overlaps with the amount of passivation agent described for use by applicant, paragraph 0039 of the specification, where 600-1500 ppb of bismuth can equate to about 3.9-5.7 x 10-6 mols of bismuth, and also note Table 2 of Schmeling describing 1-200 ppm or 1000 to 200,000 ppb of Bi as also overlapping that in paragraph 0039 of applicant, and at the least it would have been obvious to optimize the amount of bismuth used from the ranges described by Schmeling, giving amounts in the range described by applicant, noting "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).  Schmeling further describes how the relative speed of the plating solution to the substrate affects the plating rate, where for plating on the substrate it is desired for the speed of the plating solution relative to the substrate be less than 0.9 m/s, and further describes how the plating rate is based on the relative speed of the plating solution to the substrate, with maximum plating rates at speeds between o and 0.5 m/s and with reducing plating rate as the speed increases after the peak of plating rate, and where the plating rate is also affected by the amount of anticatalyst (figure 2, column 4, lines 40-45, column 5, line 40 to column 6, line 48).  Schmeling would indicate that different flow rates can be provided in different areas of the bath, since, for example, there can be a first relative flow rate at a substrate area and a second relative flow rate at apparatus/equipment/wall portions (note column 8, lines 10-25, column 7, lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory to increase the relative flow rate/velocity (relative speed of the plating solution) against the substrate for an initial deposit of nickel plating on a circuit type pattern on the substrates with a circuit pattern, and have the plating solution contain bismuth as suggested by ‘771 and Schmeling and then decrease the relative flow rate/velocity against the substrate for a second deposit of nickel plating over the first deposit as suggested by ‘771 and Schmeling to provide a desirable and efficient plating pattern, since Mallory shows nickel plating over copper circuit patterns from immersion in a single bath, ‘771 indicates that when nickel electroless plating over copper circuit patterns, it is desired to have a first lower plating rate and then a second faster plating rate when depositing a nickel layer, and the same solution composition can be used for the first and second depositings,  and Schmeling describes how deposition rate of a nickel electroless plating containing bismuth, for example, which helps minimize random outplatings on a substrate, can be adjusted by providing a faster relative flow rate of plating solution against a substrate for lower plating rate and a slower relative flow rate of plating solution for a higher plating rate, where it would be indicated that there can be different flow rates provided in different areas of the bath, and thus, when using a single bath as shown in Mallory, flow rate can be controlled by providing a first, faster relative flow rate at the entrance of the substrate in the bath to give a low plating rate and a second, lower relative flow rate later in the bath to give a second higher plating rate, giving the plating rate pattern desired by ‘771, allowing efficient use of a single bath.  This increased flow rate (increased fluid velocity) at the entrance would give increasing activity of the passivating agents on unwanted nucleation sites (such as areas outside the circuit pattern)  and thus also control nucleation site formation as claimed because the increased rate of mass transfer of the passivating agent on the unwanted nucleation sites in a control zone (the entrance area where lower plating desired, so extending along a portion of the cell from the point of entry of the web into the cell) such that the control zone being a region of passivation in the plating cell, where the increasing activity is comprising increasing a fluid velocity of the passivating agent containing fluid within the control zone as discussed above.  Furthermore, it would be suggested that this increased activity would be provided through agitation, for example, since Schmeling indicates that the speed can be provided by agitation (column 7, lines 50-60).
(B) As to the  control zone formed between the entrance of the web into the cell to a baffle extending into the plating cell across a width of the cell, where the baffle confines any agitation of the bath resulting from the increased velocity in the control zone to inside of the control zone, as discussed above, there would be suggested to be a control zone where the substrates initially enter with agitation to provide the higher fluid velocity (as this would be the area with the lower plating speed to give the initial lower plating speed layer part of the nickel plating), and then there would be a second zone with a slower relative speed, so it would be understood that this zone can be without agitation from the increased velocity in the control zone.   Additionally, as to the use of baffles, Schmeling notes that damping plates (which can be considered baffles) can be provided to hold the areas of lower relative speed at their desired speeds, indicating that the such baffles would control the areas that agitation desired (column 7, lines 50-65). Furthermore,
(B)(1) Using Haapamaki: Haapamaki indicates how when providing a carrier (here wire 3) holding material to be treated (here pulp web) with liquid (here water) it is known to provide a bath in a container, where the bath can be separated by partitions 17  extending into the container (cell) (which can be considered baffles) into separate zones, where the carrier/material passes through openings in the partitions to pass through the bath and be treated, where there can be no mixing of the liquids in different zones (note figure 3, column 4, lines 10-32, column 2, lines 25-35), and since there is no mixing of the liquid in different zones, it is understood that the baffle 17 would be at least suggested to extend across the width of the container (cell), since otherwise liquid would simply flow around the sizes of the baffles and mix.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory in view of ‘771 and Schmeling to divide the plating cell container with partitions/baffles as shown by Happamaki to provide a control zone with agitation with increased velocity at the entrance to the bath and a later zone without agitation from increased velocity downstream of the baffle so agitation confined to within the control zone by the baffle, since as discussed above, it would be desired to have a first section/control zone of the bath where the substrate enters with agitation to provide a higher relative flow rate of fluid in the zone to give a lower rate of plating, and then have a later section downstream of the control zone without agitation to provide a lower relative flow rather to give a higher rate of plating, and Schmeling further indicates how baffles can separate agitation zone of higher flow rate/agitation from a lower flow rate area/zone, and Haapamaki would indicate how it is conventionally known how zones can be set up for passage of carriers/material through liquid containing baths where partitions/baffles extending into the container (cell) (and which would extend across the width of the cell) would separate an entrance zone from a later zone and it is understood that there would be no agitation in the later bath from the initial bath (so from initial increased velocity) when such is used, since Schmeling would indicate how the baffles would separate agitation areas from other areas, and Haapamaki would indicate how the liquids in different zones do not mix when using the partitions/baffles.
(B)(2) Using Beissel: Beissel indicates how when providing a web to be treated with liquid (here coating) it is known to provide a bath in a container, where the bath can be separated by partitions 5a, 5b  extending into the container (cell) (which can be considered baffles) into separate zones, where the web passes through openings in the partitions to pass through the bath and be coated, where it is understood that the difference zones remain separated, as they can contain different material (note figure 1, column 3, line 1 to column 4, line 10, column 8, lines 40-65), and where the baffle would extend across the width of the plating cell (note column 3, lines 55-65, which would be understood to at least be suggested to extend across the entire width of the cell so that liquids will not low around the sides and mix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory in view of ‘771 and Schmeling to divide the plating cell container with partitions/baffles as shown by Beissel to provide a control zone with agitation at the entrance to the bath and a later zone without agitation downstream of the baffle so agitation confined to within the control zone by the baffle, since as discussed above, it would be desired to have a first section/control zone of the bath where the substrate enters with agitation with increased velocity to provide a higher relative flow rate of fluid in the zone to give a lower rate of plating, and then have a later section downstream of the control zone without agitation from the increased velocity to provide a lower relative flow rather to give a higher rate of plating, and Schmeling further indicates how baffles can separate agitation zone of higher flow rate/agitation from a lower flow rate area/zone, and Beissel would indicate how it is conventionally known how zones can be set up for passage of a web through liquid containing baths where partitions/baffles extending into the container (cell), and across the width of the cell would separate an entrance zone from a later zone and it is understood that there would be no agitation in the later bath from the flow velocity in the initial bath when such is used, since Schmeling would indicate how the baffles would separate agitation areas from other areas, and Beissel would indicate how the liquids in different zones would be separated when using the partitions/baffles.
Claim 6: Mallory would indicate how the plating bath can contain hypophosphite (column 11, lines 25-35). Schmeling provides that the plating solution can contain a hypophosphite (column 3, lines 1-5).  ‘771 also provides that the plating solution can contain a hypophosphite (0026).

Claims 24-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel as applied to claims 2-3, 6 and 9 above, and further in view of Kempen et al (US 2003/0196904).
Claims 24, 25: As to the further use of eductors for increasing the fluid velocity of the of the passivating agent, where the educator includes a plurality of openings that act as nozzles which increase of velocity/fluid flow rate of a fluid passing through the openings to create agitation of the plating bath within the control zone and increase mass transfer of passivating agent to selectively passivate nucleation sites,  Schmeling indicates it is possible to agitate and propel the solution using pumps, impellers or the like (column 7, lines 50-60).  Kempen describes how a plating solution for a bath can be pumped through an eductor to provide flow of liquid (giving a relative speed of flow of solution) to a substrate placed in the plating solution (note figures 2, 3, 0009, 0015-0017).  Kempen would suggest using a series of openings that would act as nozzles (note the multiple openings for the eductors as shown in figures 2A and 2B) through which the bath material flows, and these would increase the fluid flow of the bath with passivating agent impinging on nucleation sites as claimed noting the increased flow described from the eductors (oo09, 0015-0019).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel to provide an eductor through which the solution bath material is pumped, to provide agitation and flow/velocity of solution in the control zone as claimed as suggested by Kempen to give an increased flow of solution with passivating agent relative to the substrate in the control zone, since Schmeling indicates that agitation and propelling of liquid can be provided by pumps and the like, and Kempen indicates how a relative flow of liquid to a substrate can be provided and give increased flow/velocity in a plating bath using eductors through which bath material is passed, where the educator would have a plurality of openings acting as nozzles to give increased flow rate through the eductors and would give the flow giving agitation of the bath, which would be in the control zone as this is where the increased flow desired and increase mass transfer of passivating agent to the nucleation sites.  Note also how Kempen would further indicate that baffles can be provided in a plating bath that would provide an increased flow area on one side of the baffles and less flow on the other side when using eductors, where Kempen shows how shield 20 and partitions 23 and 24 (which can all be considered baffles) would help provide/confine an area of flow around a substrate (note figures 2, 3, 0015-0018).
	Claims 26-28: as to providing the openings at the bottom of an educator, where the bottom of the educator is submerged below a plating bath surface but a distance above the web, and where the distance above the web is about 1 inch, Kempen describes the flow from openings of nozzles of an educator in a bath directed upwards towards a substrate area (note figures 2A, 2B, 0015-0016).  However, Mallory shows how liquid flow from a spray nozzle 18 can be provided towards the top surface of a substrate on a web, where the substrates are on the top surface of the web (figure, column 6, lines 5-20, for rinsing).  Therefore, it would also be understood that the direction of flow of the eductors can be switched to face the nozzles downwards and have the openings for the eductor at the bottom of the eductor, where the openings would be submerged below a plating bath surface but a distance above the web with an expectation of providing a desirable flow towards the top surface of a substrate on a web to be treated, since the desire is to provide flow towards the substrate surface to be treated, which as shown in Mallory can be on the top surface of a web that is submerged and passing through the bath, and by submerging the openings but facing downwards, get the eductors in the bath, but giving flow in the direction desired, and noting In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice), it would be an obvious matter of design choice to provide placement of the nozzles so flow is in the direction desired.  Furthermore, as to the specific placement distance of about one inch, this would further be a matter of design choice and optimization of the flow, so as to position the eductor to be present, and at the same time be close enough to give the desired flow, but not too close to give too much flow.  It is noted that Schmeling wants flow speed between solution and parts, but even if the liquid directed vertically at the part, as it goes to the part, the flow will hit the surface area and then bend flowing across the substrate at a speed.
	Claim 29: as to providing the flow vertically towards the web, Kempen describes how flow can be vertically upwards, for example (note figures 2, 3) and Mallory describes how a treatment flow of liquid can be vertically towards substrates on a web (figure, column 6, lines 5-20, for rinsing fluid for example), and Schmeling wants flow speed between solution and parts, but even if the liquid directed vertically at the part, as it goes to the part, the flow will hit the surface area and then bend flowing across the substrate at a speed, and therefore it would have been obvious to optimize placement for the desired flow, giving these results (and note the discussion for claims 26-28 above).
	Claim 31: All the features for claim 31 would be provided by Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel, and further in view of Kempen as discussed for claims 1, 24 and 25 above, where additionally Mallory would show rollers for moving the web through the plating cell along the length of the cell (note rollers shown at the beginning and ending of cell/container 19 in the figure).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel as applied to claims 2-3, 6 and 9 above, EITHER alone OR  further in view of Castner (US 4499852).
Claim 30: as to providing sensors downstream of the baffle in the plating cell, Schmeling describes how it can be desirable to have various measuring probes/sensors for measuring various features of the bath, showing it in a recirculating conduit 6 from the bath, which measure things like concentration, temperature, etc. allowing controlling for the optimum operation (figure 1, column 4, lines 45-68, for example).
(A) Using Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel alone: if the conduit is considered part of the overall plating cell, then as discussed above, Schmeling would provide sensors in the plating cell, and these can be considered downstream of the baffle which would be in the bath, because the liquid flow from the bath (so after/downstream of the baffle) to the conduit with the sensors, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventon to modify Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel to provide the sensors as described by Schmeling for the same purpose of allowing measurement of things like temperature, concentration, etc to allow regulation for optimum operation.
(B) Using Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel, and further in view of  Castner: if the sensor needs to be in the main bath to be in the plating cell, Castner further describes providing a plating bath that can be an electroless plating bath, with a  main plating tank 10, and that it is desired to maintain a constant concentration of components in the plating bath/solution, and known to determine concentration using a circulating conduit where concentration tested, but that this is expensive and takes up a considerable amount of room, etc, and provides instead a sensing system 22 with sensor 30 in the tank to determine concentration (note figures 1, 2, column 2, line 5 through column 3, line 35, claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel to provide a sensor for bath concentration in the main plating bath tank, as suggested by Castner to provide a desirable concentration testing with less room, expense, etc. than using a conduit testing system, since Schmeling indicates testing bath concentration and uses a conduit system, and Castner indicates that it is desirable to use a sensor in the main plating tank to test bath concentration, with less size, expense, etc. than using a conduit testing.  Furthermore as to the sensor placing downstream of the baffle, this would be a matter of design choice, noting In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered. 
(A) Note the adjustment to the rejections due to the amendments to the claims.
(B) As to the 35 USC 103 rejections, applicant argues that none of the references suggest moving a web carrying a plurality of substrates to be plated through a single plating bath including a passivating agent contained in a single plating cell as presently claimed, where the process of Mallory is different than that claimed, and ‘771 does not disclose a moving web or the process as claimed, and the combination of the two is improper as this would result in a situation where the board of Mallory is submerged twice, and further there is no reason to combine these features, which combination would frustrate the principle of Mallory.  It is also argued that Schmeling does not provide a moving web.  In Haapamaki, it is argued that it describes a different process than that claimed.  In Beissel, it is argued that a different process than that claimed is provided. It is argued that none of the references would suggest the increasing fluid velocity features as well, where Schmeling discloses maintaining a minimum speed on walls and other parts of the apparatus to minimize random plating, and less speed for plating, where Schmeling would teach decreasing the flow rate across the workpiece to be plated, not increasing velocity onto the workpieces as presently claimed, and since the system involves stationary workpieces, it is impossible for Schmeling to increase the fluid velocity at any one particular part of the container.  Thus, it is argued, the claimed process would not be provided.
The Examiner has reviewed these arguments, however, the rejections are maintained.  As to the combination of the reference, the Examiner is of the position that none of the references teaches all the features claimed.  However, it is the combination of the references that provides the suggestion of all features claimed.  Mallory, the primary reference, provides the moving a web carrying a plurality of substrates to be plated through a single plating bath (note cell 19) contained in a single plating cell.  The combination of the additional references provides the suggestion of providing a passivating agent in the bath (from the suggestion of Schmeling to minimize random outplating), and the suggestion as to the increased fluid velocity/agitation in the bath in a control zone extending along a portion of the length of the cell from the point of entry, with the control zone ended with a baffle as claimed that contains agitation to the control zone giving the increased activity features claimed.  While ‘711 describes using two plating baths, ‘771 indicates the desire to have a first nickel layer section applied at a first plating rate, and a second upper layer of nickel applied at a second faster rate, where Schmeling would indicate how rates of plating can be controlled based on the relative flow rate (fluid velocity) of the plating bath onto the substrate, with faster flow rates giving lower plating speed, and further indicating that different flow rates can be provided in different areas of the bath by using baffles, where Haapamaki OR Beissel would further suggest how the plating cell would be efficiently divided into sections with baffles such that a first higher velocity can be provided in a first entry section and then a second slower velocity (without the agitation from the first section) in the next section, where the combination of these features would allow the single plating cell shown by Mallory to be separated into sections that would allow the two layer nickel plating with a first slow rate of plating and second higher rate of plating desired by ‘771.  Applicant has argued that ‘771 would not be combined with Mallory because it would suggest submerging the board in the same solution twice.  However, the Examiner is of the position that the combination of all the references, noting the additional Schmeling, Haapamaki and Beissel teachings would indicate how the two different rates of plating desired by ‘771 can be provided by Mallory using subdivided sections in the plating bath, thus giving the single cell of Mallory and the desired two part plating of ‘771.  Furthermore, while Schmeling does not disclose a moving web, and uses the higher flow rate to limit plating on walls, etc. of the bath, the teaching of Schmeling would clearly show that the flow rate of the bath affects the plating rate in the area of the flow rate, and so would be understood to be a way to control plating rate as desired by ‘771.  Furthermore, Schmeling would clearly show that different areas of the bath can have different flow rates, with areas contained by “baffles” as discussed in the rejection.   While Schmeling only describes using one flow rate for the substrate, ‘771 would provide the suggestion as to why two different flow rates would be desired for the substrate, to give a first and second layer of plating occurring at different flow rates. Haapamaki and Beissel would both show how when moving an article through a single plating cell to be treated with a liquid, the cell can be subdivided into sections by baffles to provide separate sections with non-mixing of liquids in each section, indicating how an entrance section (control zone as claimed) would be expected to be able to conventionally be provided with a controlled agitation/flow rate, and a following section with a different agitation/flow rate treating the web as it moves through the single plating cell.  The references are all relevant and pertinent as to how liquid can be applied to a surface as is also desired by applicant. Therefore, the combination of references would suggest how the single plating cell of Mallory can be modified with flow rate adjusting/baffles to allow a desired two part plating can occur, where the first flow rate would be provided at the entrance/control zone, to give the desired first layer of plating at the first flow rate. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the reasoning is as discussed above, from the teaching of all the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718